Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 1 of 7




            EXHIBIT 23
          Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 2 of 7




                                   U.S. OFFICE OF SPECIAL COUNSEL
                                           1730 M Street, N.W., Suite 218
                                           Washington, D.C. 20036-4505
                                                   202-804-7000



                                                July 14, 2020

                                 Black Lives Matter and the Hatch Act

I.      INTRODUCTION

       Beginning in late May 2020, protesters began organizing large demonstrations across the
United States. The immediate precipitating event was the videotaped police killing of George
Floyd, a black man. However, the demonstrations are largely focused on the issue of racism in
America more broadly and not limited to Mr. Floyd’s death alone. The phrase “Black Lives
Matter” (BLM) is frequently used by protesters and associated with the demonstrations.
Additionally, BLM-related organizations have supported and/or organized demonstrations.

         In response, numerous federal employees have asked OSC whether BLM or related
materials raise any Hatch Act concerns when used or displayed while on duty or in the federal
workplace. The questions raise two distinct but related issues. The first is whether using BLM
terminology is inherently political activity. And the second is whether the Black Lives Matter
Global Network (BLMGN)—the owner of www.blacklivesmatter.com and arguably the most
prominent BLM-related organization—is a partisan political group. As further described below,
using BLM terminology is not inherently political activity and BLMGN is not currently a
partisan political group.1 Accordingly, the Hatch Act generally allows employees to engage in
BLM-related activity while on duty or in the workplace. But, as described below, employees are
still prohibited from combining BLM-related activity with “political activity” while on duty or in
the workplace and from engaging in partisan political fundraising in connection with BLM-
related organizations. “Political activity” is an activity directed toward the success or failure of a
political party, candidate for partisan political office, or partisan political group.2

II.     BACKGROUND OF BLM

        As a social movement, BLM gained prominence following a series of high-profile
killings of black Americans in 2013 and 2014 and, in particular, the acquittal of George
Zimmerman for the killing of Trayvon Martin. The movement appears to have begun
organically on social media. The phrase “Black Lives Matter” then became a rallying cry for




1
  This memorandum analyzes BLMGN based upon its activities at the time of writing. If BLMGN’s activities
change in the future, then OSC would need to reevaluate the group based upon those changed circumstances.
2
  5 C.F.R. § 734.101.
          Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 3 of 7
U.S. Office of Special Counsel
Page 2

protesters and organizations seeking to raise awareness of, and respond to, issues associated with
racism in the United States.3

        BLM is thus an umbrella term for a constellation of ideas, objectives, and groups. There
is no “leader” of the BLM movement. Rather, there are numerous organizations that use BLM
terminology to varying degrees, including some whose names include the phrase “Black Lives
Matter.” Of these, the most prominent is the BLMGN.

        BLMGN is a chapter-based organization made up of more than 40 chapters worldwide.
BLMGN’s stated goals are to “eradicate white supremacy and build local power to intervene in
violence inflicted on Black communities by the state and vigilantes.”4 In furtherance of these
goals it organizes programs around black arts and culture, protests to achieve policy change, and
provides toolkits and other resources for discussing and responding to racism.

        BLMGN has not previously been involved in partisan political activity. During the 2016
presidential election cycle, BLMGN representatives considered endorsing a presidential
candidate and reportedly met with candidates from both the Democratic and Republican parties.5
But ultimately BLMGN opted not to endorse any candidate or political party, and in fact
expressly disavowed a Democratic Party statement of support.6 In the current election cycle,
BLMGN has begun a campaign titled #WhatMatters2020 that aims to increase turnout among
BLMGN supporters in the 2020 election. The #WhatMatters2020 campaign does not identify
any particular politicians or political parties. Rather, it aims to register potential voters and
educate voters about issues such as racial injustice, police brutality, education, healthcare, and
environmental conditions.

        BLMGN’s website is almost entirely focused on issue advocacy.7 The website has online
petitions related to police reform8 and COVID-19;9 descriptions of its immigration reform-
related campaigns;10 and videos about BLMGN chapter initiatives.11 The only express reference
3
  See generally Monica Anderson, The hashtag #BlackLivesMatter emerges: Social activism on Twitter, Pew
Research Center, Aug. 15, 2016, https://www.pewresearch.org/internet/2016/08/15/the-hashtag-blacklivesmatter-
emerges-social-activism-on-twitter/.
4
  Black Lives Matter, https://blacklivesmatter.com/about/ (last visited June 25, 2020).
5
  Taylor Lewis, Black Lives Matter Activists Will Not Endorse a 2016 Presidential Candidate, Essence, Sept. 22,
2015, https://www.essence.com/news/black-lives-matter-activists-will-not-endorse-2016-presidential-candidate/
(noting that BLMGN met with presidential candidates Hillary Clinton, Bernie Sanders, and Jeb Bush).
6
  Lauren Gambino, Black Lives Matter network disavows political ties after DNC backs movement, The Guardian,
Aug. 31, 2015, https://www.theguardian.com/us-news/2015/aug/31/black-lives-matter-democratic-national-
committee (After the Democratic National Committee adopted a resolution claiming solidarity with BLM, BLMGN
issued a statement saying “We do not now, nor have we ever, endorsed or affiliated with the Democratic Party, or
with any party . . . . The Democratic Party, like the Republican and all political parties, have historically attempted
to control or contain black people’s efforts to liberate ourselves. True change requires real struggle, and that
struggle will be in the streets and led by the people, not by a political party.").
7
  The websites of the BLMGN chapters that OSC reviewed also contain no evidence of partisan political activity.
See, e.g., Black Lives Matter Chicago https://www.blacklivesmatterchicago.com/about-us/ (last visited June 24,
2020); Black Lives Matter DMV http://www.blacklivesmatterdmv.org/about/ (last visited June 24, 2020).
8
  https://blacklivesmatter.com/defundthepolice/.
9
  https://blacklivesmatter.com/petitions/.
10
   https://blacklivesmatter.com/global-actions/.
11
   https://blacklivesmatter.com/activist-shorts/blm-chicago/; https://blacklivesmatter.com/whatmatters/.
           Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 4 of 7
U.S. Office of Special Counsel
Page 3

to political parties that we can find is the statement “We are [moving forward towards justice]
through our continued fight against elected officials, be it Democrat or Republican, who don’t
share a vision that is radical and intersectional.”12 BLMGN’s website does not contain any
candidate endorsements, any descriptions of its partisan political activity, or requests that visitors
engage in partisan political activity.

III.     ANALYSIS

        As relevant here, the Hatch Act prohibits employees from engaging in political activity
while on duty or in the federal workplace.13 “Political activity” is activity directed toward the
success or failure of a political party, partisan political group, or candidate for partisan political
office.14 A “partisan political group,” in turn, is a group that (1) is affiliated with a political party
or candidate for partisan political office, (2) is organized for a partisan purpose, or (3) engages in
partisan political activity.15 The Hatch Act does not prohibit employees from engaging in issue-
based advocacy, such as activity in relation to an issue not specifically identified with a political
party or partisan political group.16 Because using BLM terminology is not inherently political
activity, and because BLMGN is not a partisan political group, the Hatch Act has only limited
application to BLM-related activity.

         1. Using BLM terminology in the workplace is not inherently political activity.

        The Hatch Act generally prohibits employees from using or displaying political party and
partisan campaign slogans. For example, employees may not use President Trump’s campaign
slogan, “Make America Great Again,” in their email signatures while President Trump is a
candidate for reelection. Employees would have similarly violated the Hatch Act by referencing
Hillary Clinton’s campaign slogan, “Forward Together,” in the workplace during the 2016
election campaign.

        Unlike campaign slogans, phrases related to issues—even politically charged issues—
generally do not meet the definition of political activity. For example, the Tea Party movement
rose to prominence during the Obama Administration in large part as a response to federal taxing
and spending policies. Because of this issue-focused origin, OSC could not conclude that the
movement itself was inherently partisan as opposed to issue-based. Accordingly, OSC
repeatedly found that mere use of the phrase “Tea Party” by federal employees while on duty or
in the workplace was not prohibited by the Hatch Act.

        Although OSC deemed the Tea Party movement as not inherently partisan, OSC was also
asked to evaluate whether certain Tea Party-affiliated groups met the definition of a partisan
political group. OSC examined those groups on a case-by-case basis and determined that at least
one was a partisan political group.17 Thus, a distinction arose between on-duty employees

12
   https://blacklivesmatter.com/six-years-strong/.
13
   See 5 U.S.C. § 7324(a)(1)-(2).
14
   5 C.F.R. § 734.101.
15
   Id.
16
   See 5 C.F.R. § 734.203.
17
   The Florida Tea Party, a registered state political party in Florida.
          Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 5 of 7
U.S. Office of Special Counsel
Page 4

promoting or opposing the Tea Party movement writ large—which OSC deemed permissible
under the Hatch Act—and promoting or opposing individual Tea Party-affiliated organizations,
which OSC deemed problematic if the organization in question was a partisan political group.

        The Tea Party provides a close analogy for BLM. Like the Tea Party, BLM is a blanket
term for a leaderless movement that apparently arose in response to social concerns. Also like
the Tea Party, the BLM movement comprises numerous individuals and groups, any one of
which can claim affiliation with BLM without having to be formally accepted into the
movement. And to the extent that either movement’s motivating principles can be definitively
established, it appears that they both were or are focused primarily on raising awareness of, and
achieving policy changes for, their issues of concern. Thus, expressing support for or opposition
to BLM as a movement is not “activity directed toward the success or failure of a political party,
partisan political group, or candidate for partisan political office.” Such expressions are
therefore allowed by the Hatch Act.18

         2. BLMGN is not a partisan political group.

        An organization is a partisan political group if it (1) is affiliated with a political party or
candidate for partisan political office, (2) is organized for a partisan purpose, or (3) that engages
in partisan political activity. OSC has found no evidence to suggest that BLMGN is affiliated
with a political party or candidate for partisan political office or that it is organized for a partisan
purpose, i.e., for the purpose of supporting or opposing a political party or a party’s candidates
for office. The relevant question then becomes whether BLMGN is a partisan political group
because it engages in partisan political activity.

         Not all organizations that engage in any political activity are partisan political groups.19
Accordingly, OSC will consider several factors when determining whether an organization is a
partisan political group because of its political activity. These factors include, but are not limited
to, the following: the organization’s stated purpose, as reflected in its bylaws or charter, on its
website, and in its other public materials; whether the organization expends its resources on
political activity; whether the organization prominently advertises its political activity; the
relationship between the organization and its affiliates, if any, that engage in political activity,
such as whether they share a website, staff, or office space; and whether the organization has
indicated on any government filings that it engages in political activity.

        Based upon the foregoing factors, BLMGN is not a partisan political group. Its stated
purposes relate to effecting policy changes to benefit the black community. It does not appear
that the group expends any of its resources on partisan political activity. To the extent that it is
publicly involved in the 2020 elections, its goals appear to center on voter registration and

18
   OSC similarly advises that employees do not violate the Hatch Act by saying “Build the Wall” or talking about
“conservative values” or “liberal values” while in the workplace. All three are considered issue-based statements.
But such statements could easily cross the line to prohibited political activity if connected to a political party or
candidate (e.g., “if you share my conservative/liberal values, you should vote for Republican/Democratic candidates
in 2020”).
19
   See generally OSC’s advisory dated July 10, 2020 (analyzing when groups are partisan political groups under
each of the three regulatory criteria).
          Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 6 of 7
U.S. Office of Special Counsel
Page 5

education. BLMGN has not endorsed any individual candidates or, more broadly, those of any
particular party. And OSC is unaware of any BLMGN affiliates that engage in political activity
or of any government filings in which BLMGN has indicated that it engages in political activity.

        It has been said that some portion of contributions to BLMGN may be directed to
partisan political groups via the ActBlue fundraising network. BLMGN does use ActBlue
Charities to process donations. But there is no evidence to suggest that donations to BLMGN via
the ActBlue Charities website are used to fund any organizations besides BLMGN.20

        Like any number of prominent politically active organizations—such as the National
Rifle Association and Planned Parenthood—BLMGN is popularly associated more frequently
with one political party versus another. But that does not make it a “partisan political group” for
purposes of the Hatch Act. Considering that BLMGN is overwhelmingly focused on policy
issues, not on promoting or opposing political parties or candidates for partisan political office, it
is not a partisan political group at this time.

         3. The Hatch Act implications of these determinations.

         The Hatch Act imposes limited restrictions on employee conduct related to issue-based
advocacy and organizations. Specifically, employees who are on duty or in the workplace may
not associate their issue-based advocacy with the success or failure of a political party, a partisan
political group, or a candidate for partisan political office. Employees also may not knowingly
solicit, accept, or receive political contributions, i.e., contributions made for the purpose of
promoting or opposing a political party, a partisan political group, or a candidate for partisan
political office, even if such conduct is done on behalf of an issue-based organization. In other
words, while purely issue-based conduct is not prohibited by the Hatch Act, if an employee’s
issue-based conduct includes some element of political activity or political fundraising then the
relevant Hatch Act prohibitions will apply.

         As applied to BLM, this means that an employee is not prohibited by the Hatch Act from
expressing support for, or opposition to, the BLM movement while on duty or in the workplace.
But the employee may not say, for example, “if you believe that Black Lives Matter, then you
should vote for/against X in November.” Similarly, if BLMGN were to host a fundraiser to
support a candidate for partisan political office, then the Hatch Act would prohibit an employee
from advertising, promoting, or inviting others to attend that fundraiser.21 But because BLMGN
is not itself a partisan political group, the Hatch Act would not prohibit the employee from
inviting others to a fundraiser that benefited solely BLMGN.

20
   See generally Eliana Block, No, donations to Black Lives Matter do not go to the DNC, WUSA9, June 22, 2020,
https://www.wusa9.com/article/news/verify/verify-donations-to-black-lives-matter-do-not-go-to-the-dnc/65-
ecd22d31-d5ed-44f7-adc2-b04a31fed591. If simply using ActBlue Charities to process donations made an
organization a partisan political group, then OSC would have to conclude that myriad 501(c)(3) tax-exempt
organizations, including food banks and United Way chapters, are partisan political groups. Because some
501(c)(3) organizations that use ActBlue Charities also participate in the Combined Federal Campaign (CFC), one
of the many consequences of such a conclusion would be the possibility that certain CFC fundraising is prohibited
by the Hatch Act.
21
   Note that if BLMGN hosted a single fundraiser for a candidate for partisan political office, that alone would likely
not be sufficient to reclassify BLMGN as a partisan political group.
        Case 1:20-cv-11358-LTS Document 3-23 Filed 07/20/20 Page 7 of 7
U.S. Office of Special Counsel
Page 6


IV.    CONCLUSION

        BLM is a “hot-button” issue and both politically and culturally salient. But BLM
terminology is issue-based, not a campaign slogan. Therefore, using BLM terminology, without
more, is not political activity. BLMGN does not meet any of the criteria for classification as a
partisan political group. Therefore, BLMGN is not a partisan political group, and employees are
not prohibited from wearing or displaying BLMGN paraphernalia in the workplace.

        Please note that this advisory only relates to the Hatch Act and does not address any other
laws, rules, or regulations that may apply to expressions of support for, or opposition to, BLM
while on duty or in the workplace. If you have questions about any other such laws, rules, or
regulations, we recommend that you consult with an agency ethics official.
